Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species D in the reply filed on 2/1/2022 is acknowledged.  The traversal is on the ground(s) that the restriction between Groups I and Group II is improper because the system of group II was specifically designed to implement the process of group I.  This is not found persuasive because the different groups require different fields of search and different search considerations. While the system was designed to implement the process, the system would have utility in other processes.
Regarding the species restriction, in applicant’s response of 2/1/2022, Claim 30 was added and applicant recognized it as a new species (Species D), different from Species A and Species B set forth in the restriction of 12/08/2021. Applicant elected this new species, Species D. The examiner acknowledges this election and will examine the claims drawn to Species D. According claims 11-12, and 14-29 have been withdrawn from consideration. Note claims 14-25 are withdrawn because they do not read on Species D. Claim 14 requires “pressurizing the flooded packed bed in the vessel to a pressure greater than applied in the feeding step, to increase the conversion rate of the chlorine dioxide”, which is not a continuous pressurizing step as required in Species D.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10, 13 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson US 20080292534.
Regarding claim 10, Richardson teaches a process of generating chlorine dioxide (Abstract). The process includes a pressurized vessel (Fig. 1), wherein the chlorine dioxide is formed in a bed (Fig. 1, Item 2, paragraph [0025]) wherein chlorous acid is converted into chlorine dioxide (Paragraph [0031]). The aqueous reactants are fed continuously or intermittently into the bed via a vessel inlet (Fig. 1, item 7). The chlorous acid reagent would inherently have a pH of less than 4. The aqueous chlorine dioxide is removed continuously or intermittently from the vessel outlet (Fig. 1, Item 12).
Richardson does not expressly state that the bed contains water-insoluble catalytic particles.
However, Richardson, in the paragraph [0010] teaches that it is known in the art to use a catalytic material to accelerate the decomposition of chlorous acid (Paragraph [0010]). At the time of invention, it would have been obvious to the person having ordinary skill in the art to include a catalyst material in the process of Richardson to accelerate the decomposition of chlorous acid (Paragraph [0010]).
Regarding claim 13, the pressure within the vessel of Richardson is either inherently or obviously within the range of 5 to 250 psi. The person having ordinary skill in the art would have selected a pressure within 5 to 250 psi to perform the required process steps of Richardson.
Regarding claim 30, Richardson describes that the pressurizing step is continuous by maintaining a gas pressure in the vessel containing the reagent (Fig. 1, item 13, Paragraph 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JAMES A FIORITO/Primary Examiner, Art Unit 1731